Index to Unaudited Interim Consolidated Financial Statements PAGE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Consolidated statements of financial condition as of September 30, 2014 and December 31, 2013 2 Consolidated statements of income for the three and nine months ended September 30, 2014 and 2013 3 Consolidated statements of comprehensive income for the three and nine months ended September 30, 2014 and 2013 4 Consolidated statements of cash flows for the nine months ended September 30, 2014 and 2013 5-6 Notes to interim consolidated financial statements 7-42 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) (in thousands) ASSETS As of September 30, As of December 31, Cash and due from banks $ $ Interest bearing deposits with other banks Cash and cash equivalents Securities: Securities, available-for-sale at fair value Securities, held-to-maturity at amortized cost Loans held for sale Loans, net of allowance for loan losses and deferred fees Accrued interest receivable Restricted equity securities Premises and equipment, net Foreclosed real estate and other foreclosed assets Bank-owned life insurance Goodwill Intangible assets Deferred tax asset, net Other assets Total assets $ $ LIABILITIES AND MEMBERS’ EQUITY LIABILITIES Non-interest bearing demand deposits $ $ Interest bearing deposits: NOW, savings accounts, and money market accounts Time, $100,000 and over Other time Total deposits Accrued interest payable Federal Home Loan Bank advances and other borrowings Deferred compensation and retirement plans Other liabilities Total liabilities Commitments and contingencies (Note 7) MEMBERS’ EQUITY Members’ capital Accumulated earnings Accumulated other comprehensive loss, net of tax ) ) Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes. 2 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands) For the Three Months Ended For the Nine Months Ended September 30, September 30, INTEREST INCOME Interest and fees on loans $ Interest and dividends on securities Other interest income 39 Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowings Total interest expense NET INTEREST INCOME PROVISION (BENEFIT) FOR LOAN LOSSES ) Net interest income after provision (benefit) for loan losses NON-INTEREST INCOME Fees and service charges on deposits Fees on mortgage loan sales, net Other income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Equipment expense Foreclosed real estate and other foreclosed assets expense, net Amortization of intangible assets Legal expense ) ) Other expense Total non-interest expense INCOME BEFORE INCOME TAX EXPENSE (BENEFIT) ) ) INCOME TAX EXPENSE (BENEFIT) ) ) NET INCOME (LOSS) $ $ ) $ $ ) See accompanying notes. 3 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands) For the Nine Months Ended September 30, Net income (loss) $ $ ) Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities arising during the year ) Reclassification adjustment for net (gains) losses on available-for-sale securities realized in net income ) Income tax (expense) benefit ) Total other comprehensive income (loss), net of tax ) Comprehensive income (loss) $ $ ) For the Three Months Ended September 30, Net income (loss) $ $ ) Other comprehensive (loss) income: Unrealized losses on available-for-sale securities arising during the year ) ) Reclassification adjustment for net (gains) losses on available-for-sale securities realized in net income ) Income tax benefit 85 Total other comprehensive (loss) income, net of tax ) 73 Comprehensive income (loss) $ $ ) 4 See accompanying notes. SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) For the Nine Months Ended September 30, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities, net of acquisitions: Provisions for loan losses, unfunded commitments, repurchase reserve, impairments on foreclosed real estate and other foreclosed assets, and fixed asset impairments Depreciation and amortization Impairment recorded on intangible assets Deferred income taxes Compensation in the form of management units Gain on sale of premises and equipment, investments, foreclosed real estate and other foreclosed assets ) Stock dividends received ) ) Originations of loans held for sale ) ) Proceeds from loans sold Gain on sale of loans ) ) Fair value adjustments on derivatives ) Changes in assets and liabilities: Accrued interest receivable ) Bank owned life insurance ) ) Other assets ) Accrued interest payable 13 ) Other liabilities ) Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES Securities available for sale: Maturities, calls, sales, and principal payments Purchases ) ) Securities held-to-maturity: Maturities, calls, sales, and principal payments - Purchases ) - Redemptions of restricted equity securities Purchases of home equity lines of credit ) - Purchases of residential mortgage loans ) - Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment Proceeds from disposition of foreclosed real estate and other foreclosed assets Cash acquired in merger, net of cash consideration paid ) ) Net cash used in investing activities ) ) See accompanying notes. 5 SKBHC HOLDINGS LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) For the Nine Months Ended September 30, CASH FLOWS PROVIDED BY FINANCING ACTIVITIES Net decrease in deposits $ ) $ ) Proceeds of Federal Home Loan Bank advances and other borrowing activity Repayments of Federal Home Loan Bank advances and other borrowing activity ) ) Repayments of acquired debt - ) Member equity contributed - Net cash provided by financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $ $ Income taxes 2 47 Non-cash investing and financing activities: Change in fair value of available-for-sale securities, net of tax $ ) $ Foreclosed real estate acquired in settlement of loans Loans issued in sale of foreclosed assets 71 Fair value of assets acquired in acquisitions - Fair value of liabilities assumed in acquisitions - Transfer to property held for sale 6 See accompanying notes. SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) Note 1 – Nature of Business SKBHC Holdings LLC (Holdings or the Company) is a Delaware limited liability company which was organized in 2009 and is headquartered in Seattle, Washington. Holdings was organized with the intention of operating as a top tier bank holding company that acquires financial institutions, including distressed or failed institutions, and becoming a leading regional community banking franchise in the Western United States. Holdings’ wholly-owned subsidiary is Starbuck Bancshares which has two of its own wholly-owned subsidiaries (First National Bank of Starbuck and AmericanWest Bank) from which all significant operating activities are conducted. The following table provides the Company’s acquisitions by date, location, and number of branches: Acquired Institution Acquisition Date Location # of Branches Starbuck Bancshares (Bancshares) November 10, 2010 Starbuck, Minnesota 1 First National Bank of Starbuck (FNBS) AmericanWest Bank (AWB) December 20, 2010 Spokane, Washington 58 Bank of the Northwest (BONW) July 28, 2011 Seattle, Washington 4 Sunrise Bank (Sunrise) July 28, 2011 San Diego, California 4 Viking Financial Services Corporation November 30, 2011 Seattle, Washington 7 Viking Bank (Viking) Security Business Bancorp July 2, 2012 San Diego, California 4 Security Business Bank of San Diego (SBB) ICB Financial November 1, 2012 Los Angeles, California 5 Inland Community Bank (ICB) PremierWest Bancorp April 9, 2013 Medford, Oregon 32 PremierWest Bank (PWB) BONW, Sunrise, Viking, SBB, ICB, and PWB branches were merged with and into AWB on the date of acquisition. The operating activities resulting from each acquisition are incorporated in the consolidated financial statements of AWB, and therefore Holdings, since the date of each acquisition. On October 4, 2013, Bancshares acquired 8 branches in Southern California from Pacific Trust Bancorp (PTB). These branches were merged with and into AWB on the date of acquisition, and the operating activities resulting from those branch acquisitions are incorporated in the consolidated financial statements of AWB, and therefore Holdings, since the date of acquisition. On April 4, 2014, FNBS was merged into AWB.On July 25, 2014, the former FNBS branch was sold. 7 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) Note 1 – Nature of Business and Summary of Significant Accounting Policies (continued) Unless otherwise indicated, reference to the Company shall include the consolidated information of Holdings and its wholly-owned subsidiaries Bancshares, FNBS, and AWB, and the unconsolidated information will be referred to as Holdings, Bancshares, FNBS, or AWB, respectively. Any reference to the Bank or Banks includes AWB for the period ended September 30, 2014 andAWB and FNBS for the year ended December 31, 2013. The Banks provide community banking products and services, focusing on small and middle market businesses and their employees along with individual consumers in the local markets they serve.The Bank does business in the states of California, Idaho, Oregon, Minnesota, Utah and Washington. Note 2 - Basis of financial statement presentation The accompanying unaudited consolidated financial statements have been prepared in a condensed format and therefore do not include all information and footnotes required by generally accepted accounting principles (GAAP) in the United States of America for complete financial statements, which are included in the Company’s annual financial statements and which should be read in conjunction with the interim unaudited condensed financial statements.The information furnished in these interim unaudited and condensed financial statements reflects all adjustments that are, in the opinion of management, necessary for a fair statement of the results of such period.All dollar amounts contained in the unaudited consolidated financial statements and disclosures are stated in thousands. 8 SKBHC HOLDINGS LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(UNAUDITED) Note 3 – Securities Debt and equity securities have been classified according to management’s intent to hold them as either available-for-sale or held-to-maturity. The amortized cost of securities, their gross unrealized gains and losses, and their fair values at September 30, 2014 and December 31, 2013 are shown in the following table: Gross Gross September 30, 2014 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Securities available-for-sale: Obligations of federal government agencies $ $
